Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US. Pub. No. 2014/0007209 A1) in view of and Fan et al. (US. Pub. No. 2012/0077468 A1; 

Regarding claim 1, Zucker teaches a computer-implemented method, comprising: 
provisioning a wireless local area network (WLAN) and a service set identifier (SSID) in an access point to enable a first client device to access the WLAN (see Zucker, fig. 1, WLAN 120, SSID networkone, client device 110) for a specified time period (see Zucker, para. [0032], durational validity); 
inputting the SSID and authentication data for receipt by the first client device (see Zucker, fig. 2, 201, para. [0033]); 
in response to successfully authenticating the first client device (see Zucker, fig. 2, 202, 203, para. [0034]), enabling the first client device to authorize a second client device to access the WLAN (see Zucker, fig. 2, 204, authorizing commonly owned device with message 500); and 
providing the second client device with access to the WLAN upon authorization by the first client device (see Zucker, fig. 2, 205, send message 500 to device 150, para. [0041]). 
Zucker is silent to teaching that comprising
receiving a request to reserve a shared workspace, the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN); 
transmitting access to an automated entry device at the physical location for receipt by the first client device; and
wherein inputting the network information comprising transmitting the network information. 
In the same field of endeavor, Fan teaches a method comprising
receiving a request to reserve a shared workspace (see Fan, para. [0105], registering/checking-in), the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN) (see Fan, fig. 4, lock 422, door 420, AP 410); 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker with the teaching of Fan in order to leverage mobile devices for improve shared space service and integrating subscriber’s services (see Fan, para. [0002-4]). 
The combination of Zucker and Fan is silent to teaching that wherein inputting the network information comprising transmitting the network information. 
In the same field of endeavor, Anantharaman teaches a method wherein inputting the network information comprising transmitting the network information (see Anantharaman, fig. 2, access credential 182, transmitting from 144, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching Zucker, Fan with the teaching of Anantharaman in order to provide public access to networks and establish network credentials (see Anantharaman, para. [0002-3]). 

Regarding claim 2, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 1, wherein the authentication data includes an authentication token for the SSID (see Zucker, fig. 6, 640, password).

Regarding claim 4, the combination of Zucker, Fan and Anantharaman teaches the  computer-implemented method of claim 1, further comprising: notifying one or more second access points of the WLAN that the first client device is an authorization server for the SSID (see Anantharaman, fig. 6, AP 622, para. [0075]).

claim 5, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 1, wherein the authentication data includes a Pre-Shared Key (PSK) that is associated with the first client device and the SSID (see Zucker, para. [0030], shared key) and that is received from an authentication, authorization, and accounting (AAA) server (see Anantharaman, fig. 6, AAA 642, server 142).

Regarding claim 9, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 1, further comprising: configuring the WLAN and a virtual local area network (VLAN) (see Anantharaman, fig. 8, VLAN, para. [0049]) to allow a client device that connects to the WLAN via the SSID to access one or more third devices connected to the VLAN (see Anantharaman, fig. 5, 564,562, para. [0070]).

Regarding claim 10, the combination of Zucker, Fan and Anantharaman teaches the  computer-implemented method of claim 1, further comprising: provisioning the SSID in the first client device for automatic connection to and authentication by the access point (see Zucker, fig. 2, 201, para. [0033]).

Regarding claim 13, Zucker teaches a system, comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to:
 provision a wireless local area network (WLAN) and a service set identifier (SSID) in an access point to enable a first client device to access the WLAN (see Zucker, fig. 1, WLAN 120, SSID networkone, client device 110) for a specified time period (see Zucker, para. [0032], durational validity); 
input the SSID and authentication data for receipt by the first client device (see Zucker, fig. 2, 201, para. [0033]); 

 provide the second client device with access to the WLAN upon authorization by the first client device (see Zucker, fig. 2, 205, send message 500 to device 150, para. [0041]). 
Zucker is silent to teaching that configured to
receive a request to reserve a shared workspace, the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN); 
transmit access to an automated entry device at the physical location for receipt by the first client device; and 
wherein inputting the network information comprising transmitting the network information.
In the same field of endeavor, Fan teaches a system configured to
receive a request to reserve a shared workspace (see Fan, para. [0105], registering/checking-in), the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN) (see Fan, fig. 4, lock 422, door 420, AP 410); 
transmit access to an automated entry device at the physical location for receipt by the first client device (see Fan, fig. 14, 1404, para. [0211]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker with the teaching of Fan in order to leverage mobile devices for improve shared space service and integrating subscriber’s services (see Fan, para. [0002-4]). 
The combination of Zucker and Fan is silent to teaching that wherein inputting the network information comprising transmitting the network information. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching Zucker, Fan with the teaching of Anantharaman in order to provide public access to networks and establish network credentials (see Anantharaman, para. [0002-3]). 

Regarding claim 15, the combination of Zucker, Fan and Anantharaman teaches the system of claim 13, wherein the instructions, when executed, further cause the system to: add an identifier of the second client device to a whitelist that is stored on the first client device and that automatically authorizes client devices identified in the whitelist to access the WLAN via the SSID (see Zucker, fig. 9, para. [0105], list of family devices).

Regarding claim 17, Zucker teaches a non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors of a system, cause the system to: 
provision a wireless local area network (WLAN) and a service set identifier (SSID) in an access point to enable a first client device to access the WLAN (see Zucker, fig. 1, WLAN 120, SSID networkone, client device 110) for a specified time period (see Zucker, para. [0032], durational validity); 
input the SSID and authentication data for receipt by the first client device (see Zucker, fig. 2, 201, para. [0033]); 
in response to successfully authenticating the first client device (see Zucker, fig. 2, 202, 203, para. [0034]), enable the first client device to authorize a second client device to access the WLAN (see Zucker, fig. 2, 204, authorizing commonly owned device with message 500); and 

Zucker is silent to teaching that configured to
receive a request to reserve a shared workspace, the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN); 
transmit access to an automated entry device at the physical location for receipt by the first client device; and 
wherein inputting the network information comprising transmitting the network information.
In the same field of endeavor, Fan teaches a system configured to
receive a request to reserve a shared workspace (see Fan, para. [0105], registering/checking-in), the shared workspace including at least access to a physical location and access to a wireless local area network (WLAN) (see Fan, fig. 4, lock 422, door 420, AP 410); 
transmit access to an automated entry device at the physical location for receipt by the first client device (see Fan, fig. 14, 1404, para. [0211]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker with the teaching of Fan in order to leverage mobile devices for improve shared space service and integrating subscriber’s services (see Fan, para. [0002-4]). 
The combination of Zucker and Fan is silent to teaching that wherein inputting the network information comprising transmitting the network information. 
In the same field of endeavor, Anantharaman teaches a system wherein inputting the network information comprising transmitting the network information (see Anantharaman, fig. 2, access credential 182, transmitting from 144, para. [0055]). 
. 

Claims 3, 6, 11, 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker, Fan and Anantharaman as applied to claims 2 and 5 above, and further in view of Soave (US. 9,781,696 B1).

Regarding claim 3, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 2. 
The combination of Zucker, Fan and Anantharaman is silent to teaching that further comprising: 
generating first instructions to activate the SSID at a start time of the specified time period; generating second instructions to disable the SSID at an end time of the specified time period; causing the first instructions to be executed at the start time; and causing the second instructions to be executed at the end time. 
In the same field of endeavor, Soave teaches a method comprising: 
generating first instructions to activate the SSID at a start time of the specified time period; generating second instructions to disable the SSID at an end time of the specified time period; causing the first instructions to be executed at the start time; and causing the second instructions to be executed at the end time (see Soave, fig. 1, activation time, deactivation time, col. 6, lines 21-30). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Soave in order to efficiently manage wifi access in visiting networks (see Soave, col. 1, lines 20-50). 

claim 6, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 5. 
The combination of Zucker, Fan and Anantharaman is silent to teaching that further comprising: 
comprising: causing the PSK to be activated at a start time of the specified time period; and causing the PSK to be disabled at an end time of the specified time period. 
In the same field of endeavor, Soave teaches a method comprising: 
comprising: causing the PSK to be activated at a start time of the specified time period; and causing the PSK to be disabled at an end time of the specified time period   (see Soave, fig. 1, activation time, deactivation time, col. 6, lines 21-30). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Soave in order to efficiently manage wifi access in visiting networks (see Soave, col. 1, lines 20-50). 

Regarding claim 11, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 1. 
The combination of Zucker, Fan and Anantharaman is silent to teaching that further comprising: receiving a request for access to the WLAN for the first client device for the specified time period from a booking system; and transmitting the SSID and the authentication data to the booking system in response to the request for access to the WLAN for the first client device for the specified time period.
In the same field of endeavor, Soave teaches a method comprising: receiving a request for access to the WLAN for the first client device for the specified time period from a booking system (see Soave, fig. 1, user reservation 125, ssid 120, network 150, col. 6, lines 3-20); and transmitting the SSID and the authentication data to the booking system in response to the request for access to the WLAN 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Soave in order to efficiently manage wifi access in visiting networks (see Soave, col. 1, lines 20-50). 

Regarding claim 12, the combination of Zucker, Fan, Anantharaman and Soave teaches the computer-implemented method of claim 11, further comprising: receiving, by an application executing on the client device, a request to reserve a space at which the access point is located for the specified time period; receiving, by the application, the SSID and the authentication data; and provisioning, by the application, automatic connection and authentication of the first client device for access to the WLAN by the one or more access points using the SSID and the authentication data (see Soave, fig. 1, user reservation 125, personal SSID, network 115, 120).

Regarding claim 14, the combination of Zucker, Fan and Anantharaman teaches the system of claim 13, wherein the instructions, when executed, further cause the system to: receive the SSID and the authentication data from the first client device over Bluetooth (see Zucker, fig. 1, WPAN 190, para. [0026], Bluetooth); and receive one or more notifications from the access point over Bluetooth (see Zucker, fig. 1, WPAN 190, para. [0026], Bluetooth). 
The combination of Zucker, Fan and Anantharaman is silent to teaching that configured to register the first client device to receive notification. 
In the same field endeavor, Soave teaches a system configured to register the first client device to receive notification (see Soave, fig. 4, database 400, registered user 410, user account 420, fig. 8, 805, col. 25, lines 10-20). 


Regarding claim 16, the combination of Zucker, Fan and Anantharaman teaches the system of claim 13. 
The combination of Zucker, Fan and Anantharaman is silent to teaching that wherein the instructions, when executed, further cause the system to: add an identifier of the second client device to a plurality of whitelists that are stored on a plurality of access points of the network and that automatically authorizes client devices identified in each of the plurality of whitelists to access the WLAN via the SSID.
In the same field endeavor, Soave teaches a system wherein the instructions, when executed, further cause the system to: add an identifier of the second client device to a plurality of whitelists that are stored on a plurality of access points of the network and that automatically authorizes client devices identified in each of the plurality of whitelists to access the WLAN via the SSID (see Soave, fig. 5C, 5D, my device lists 573,577, add device 580, fig. 4, record 420, col. 18, lines 15-50; all MAC addresses).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Soave in order to efficiently manage wifi access in visiting networks (see Soave, col. 1, lines 20-50). 

Regarding claim 18, the combination of Zucker, Fan and Anantharaman teaches the system of claim 17. 

In the same field endeavor, Soave teaches a system wherein the instructions, when executed, further cause the system to: add an identifier of the first client device and the SSID to a Guest Confirmation Server table of the access point (see Soave, fig. 4, record 410, col. 17, lines 54-65).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Soave in order to efficiently manage wifi access in visiting networks (see Soave, col. 1, lines 20-50). 

Regarding claim 20, the combination of Zucker, Fan, Anantharaman and Soave teaches the non-transitory computer-readable storage medium of claim 18, wherein the instructions, when executed, further cause the system to: encrypt first network traffic between the access point and the first client device; and encrypt second network traffic between the access point and the second client device (see Anantharaman, fig. 8, VLAN1 881 with WLAN auth 821 and VLAN2 882 with MNO auth 721).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker, Fan and Anantharaman as applied to claim 1 above, and further in view of Pallen et al. (US. Pub. No. 2015/0350911 A1; hereinafter “Pallen”)

Regarding claim 7, the combination of Zucker, Fan and Anantharaman teaches the computer-implemented method of claim 1. 
The combination of Zucker, Fan and Anantharaman is silent to teaching that further comprising:
 receiving a request from the second client device to connect to the WLAN via the SSID; 

receiving the authentication data from the first client device in response to the first client device authorizing the second client device to access the WLAN.
In the same field of endeavor, Pallen teaches a method comprising:
 receiving a request from the second client device to connect to the WLAN via the SSID (see Pallen, fig. 4, request 420); 
transmitting a request to the first client device to authorize the second client device to access the WLAN via the SSID (see Pallen, fig. 4, request 420 from guest station 120 to station 115); and 
receiving the authentication data from the first client device in response to the first client device authorizing the second client device to access the WLAN (see Pallen, fig. 4, transmit BLOB 430 from 115 to 120, para. [0044-46]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zucker, Fan and Anantharaman with the teaching of Pallen in order to efficiently manage wifi access and authentication (see Pallen, para. [0002-3]). 

Regarding claim 8, the combination of Zucker, Fan, Anantharaman and Pallen teaches the computer-implemented method of claim 7, further comprising: 
receiving location data of the second client device, wherein transmitting the request to the first client device to authorize the second client device to access the WLAN via the SSID occurs in response to determining whether the second client device is within a specified distance from the first client device based on the location data (see Pallen, fig. 4, 410, para. [0039], proximity range).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker, Fan, Anantharaman and Soave as applied to claim 18 above, and further in view of Pallen.

Regarding claim 19, the combination of Zucker, Fan, Anantharaman and Soave teaches the non-transitory computer-readable storage medium of claim 18. 
The combination of Zucker, Fan, Anantharaman and Soave is silent to teaching that wherein the instructions, when executed, further cause the system to: 
receive a request from the second client device to connect to the WLAN via the SSID; 
transmit a request to one or more client devices identified in the Guest Confirmation Server table to authorize the second client device to access the WLAN via the SSID; and 
receive the authentication data from the one or more client devices in response to the one or more devices authorizing the second client device to access the WLAN.
In the same field of endeavor, Pallen teaches a system wherein the instructions, when executed, further cause the system to: 
receive a request from the second client device to connect to the WLAN via the SSID (see Pallen, fig. 4, request 420); 
transmit a request to one or more client devices identified in the Guest Confirmation Server table to authorize the second client device to access the WLAN via the SSID (see Pallen, fig. 4, request 420 from guest station 120 to station 115); and 
receive the authentication data from the one or more client devices in response to the one or more devices authorizing the second client device to access the WLAN (see Pallen, fig. 4, transmit BLOB 430 from 115 to 120, para. [0044-46]). 
. 

Claim Objections
Claims 1, 13, 17 are objected to because of the following informalities: “transmitting access to and automated entry device” is considered by the examiner as a typographical error. “Transmitting access to an automated entry device” is treated by the examiner.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
/WEN W HUANG/               Primary Examiner, Art Unit 2648